Exhibit 10.2 

 

THIRD MODIFICATION TO PROMISSORY NOTE

THIS THIRD MODIFICATION TO PROMISSORY NOTE (this "Modification") is entered into
as of December 23, 2014, by and between ZAGG INC, a Nevada corporation
("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank").

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Line of Credit Note in the maximum
principal amount of $25,000,000, executed by Borrower and payable to the order
of Bank, dated as of December 7, 2012 and as amended from time to time (the
"Note"), which Note is subject to the terms and conditions of a credit agreement
between Borrower and Bank dated as of December 7, 2012, as amended from time to
time (the "Credit Agreement"), and which Note incorporates the terms of an
Addendum to Promissory Note dated as of the same date, as amended from time to
time (the "Addendum").

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

1.         The maturity date of the Note is hereby modified to be December 1,
2016, with the understanding that Borrower shall continue to make payments of
principal and interest on the Note in the amounts specified therein until said
new maturity date.

2.         The effective date of the changes set forth herein shall be December
23, 2014.

3.         Except as expressly set forth herein, all terms and conditions of the
Note remain in full force and effect, without waiver or modification. All terms
defined in the Note shall have the same meaning when used in this Modification.
This Modification and the Note shall be read together, as one document.

4.         Borrower certifies that as of the date of this Modification there
exists no Event of Default under the Note, nor any condition, act or event which
with the giving of notice or the passage of time or both would constitute any
such Event of Default.

 



[Signature Page Follows]



 



 

 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

[image_014.jpg]

2
 

